Opinion of the Court
ROBERT E. Quinn, Chief Judge:
The accused were convicted by general court-martial in Korea of rape and both were sentenced to dishonorable discharge, total forfeiture of pay, and confinement for fifteen years.' The findings and sentence have been upheld on review. We granted the accused’s petition for review, limited to the issue concerning- the legality of a conference between the law officer and the court.
The record reflects that after the court closed to deliberate on . the sentence, the law officer was called into closed session without the presence of the accused and their counsel. The discussion occurring during the conference is as follows:
“PRES: Can we ask you a question ?
LO: Yes, sir.
Q. When a man is to' be discharged does that carry automatic forfeiture-with it ?
A. Yes, the sentence is dishonor- . able discharge, total forfeiture, and confinement at hard labor. That should be stated in the sentence and' the proper form should be form number 9, appendix 13, page 541, Manual for Courts-Martial 1951. Does that answer your question ?
PRES: Yes, thank you.
LO: I also invite your attention to the other forms in that appendix in the event that the particular one to which I have directed your attention does not meet your needs.
(The law officer and the reporter left the courtroom at 1412 hours.)” The remarks of the law officer extend to legal advice as to sentence matters and, as such, constitute  participation in the deliberations of the court. United States v. Keith (No. 226), 4 CMR 34, decided July 3, 1952; United States v. McConnell (No. 596), 4 CMR 100, decided July 31, 1952; United States v. Cadena (No. 713), 4 CMR 126, decided August 6, 1952; and United States v. Henry M. Smith (No. 512), 4 CMR 123, decided August 6, 1952. The decision of the board of review is reversed and a rehearing is ordered.